  Exhibit 10.1

[loanandsecurityagreement000.jpg]
 

 
[loanandsecurityagreement001.jpg]
 

 
[loanandsecurityagreement002.jpg]
 

 
[loanandsecurityagreement003.jpg]
 

 
[loanandsecurityagreement004.jpg]
 

 
[loanandsecurityagreement005.jpg]
 

 
[loanandsecurityagreement006.jpg]
 

 
[loanandsecurityagreement007.jpg]
 

 
[loanandsecurityagreement008.jpg]
 

 
[loanandsecurityagreement009.jpg]
 

 
[loanandsecurityagreement010.jpg]
 

 
[loanandsecurityagreement011.jpg]
 

 
[loanandsecurityagreement012.jpg]
 

 
[loanandsecurityagreement013.jpg]
 

 
[loanandsecurityagreement014.jpg]
 

 
[loanandsecurityagreement015.jpg]
 

 
[loanandsecurityagreement016.jpg]
 

 
[loanandsecurityagreement017.jpg]
 

 
[loanandsecurityagreement018.jpg]
 

 
[loanandsecurityagreement019.jpg]
 

 
[loanandsecurityagreement020.jpg]
 

 
[loanandsecurityagreement021.jpg]
 

 
[loanandsecurityagreement022.jpg]
 

 
[loanandsecurityagreement023.jpg]
 

 
[loanandsecurityagreement024.jpg]
 

 
[loanandsecurityagreement025.jpg]
 

 
[loanandsecurityagreement026.jpg]
 

 
[loanandsecurityagreement027.jpg]
 

 
[loanandsecurityagreement028.jpg]
 

 
[loanandsecurityagreement029.jpg]
 

 
[loanandsecurityagreement030.jpg]
 

 
[loanandsecurityagreement031.jpg]
 

 
[loanandsecurityagreement032.jpg]
 

 
[loanandsecurityagreement033.jpg]
 

 
[loanandsecurityagreement034.jpg]
 

 
[loanandsecurityagreement035.jpg]
 

 
[loanandsecurityagreement036.jpg]
 

 
[loanandsecurityagreement037.jpg]
 

 